UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Michael Castino ETF Series Solutions 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (630) 637-2724 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2013 Date of reporting period: March 31, 2013 Item 1. Reports to Stockholders. Annual Report March 31, 2013 AlphaClone Alternative Alpha ETF Ticker: ALFA AlphaClone Alternative Alpha ETF TABLE OF CONTENTS Page Letter to Shareholders 1 Portfolio Allocation 4 Schedule of Investments 6 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 22 Frequency Distribution of Premiums and Discounts 23 Expense Example 24 Trustees and Officers 26 Federal Tax Information 28 Information About the Portfolio Holdings 28 Information About Proxy Voting 28 Privacy Policy 29 AlphaClone Alternative Alpha ETF Dear ALFA Shareholders, I would like to start by thanking you for your investment in the AlphaClone Alternative Alpha ETF (ALFA). This is the Annual Report to Shareholders that covers the period from the Fund’s launch on May 31, 2012 through March 31, 2013. We feel the performance of the Fund continues to be impressive.From inception to March 31, 2013, the ALFA market price return was 23.39% and its NAV return was 23.51%. During the same time period, the S&P 500, a broad market index, climbed 21.75%. As mentioned in the Semi-Annual Report, the stock market and economic and geo-political environments have been helpful to the Fund’s overall returns thus far. The sequester has had a minimal impact on the markets, and the EU continues to work to maintain stability in the Euro Currency and the European Union economies in general. The major potential headwinds for the stock market at this point look to be mainly geo-political, with North Korea and Iran continuing their rhetoric. Also, a slowdown in China GDP growth continues to pressure the commodity markets and will likely weigh on the rest of the world’s economies in some form. Should something drastic happen, the AlphaClone Hedge Fund Long/Short Index’s dynamic hedge could be triggered. Historically, the hedge has been triggered when the SPDR S&P 500 ETF (SPY) closed below its 200 day moving average at any month end. While we believe this should provide a hedge against a protracted market down-cycle, the strategy could still be susceptible to sudden, dramatic shocks. The Fund performance so far has been driven by a few notable securities and situations. As mentioned in the previous report, Apple Inc. (AAPL) was the largest weighted security in the Fund. It was this weighting, which varied between 7% and 9%, that contributed the most to the volatility of the Fund. Apple also detracted the most from the Fund’s performance over the time period. It had a negative contribution of approximately 188 basis points. The worst performing security in the Fund was Vivus Inc. (VVUS) which was down 44.79% for the period, although it was only held in the Fund between 8/27/2012 and 12/3/2012. The bright spots on the Fund were News Corp (NWSA), which contributed 104 basis points of positive performance, followed closely by Pharmacyclics (PCYC), which contributed 103 basis points. The best performing security for the period was Lamar Advertising (LAMR), which was up 83.25%, followed by Starz (STRZ.A), which was up 81.93%. We believe the virtues of the Clone Scoring System utilized by the index and the Dynamic Hedging processes are evident in the Fund’s immediate positive performance since inception. Thank you again for the confidence you have placed in us and for the opportunity to manage your assets in the Fund. Sincerely, J. Garrett Stevens Chief Executive Officer Exchange Traded Concepts 1 AlphaClone Alternative Alpha ETF Must be preceded or accompanied by a prospectus. Past performance is not a guarantee of future results. Investments involve risk.Principal loss is possible.The AlphaClone Alternative Alpha ETF has the same risks as those of its portfolio holdings.Redemptions are limited and commission may be charged on each trade.The Fund can make short sales of securities, which involves the risk that losses in securities may exceed the original amount invested in a security.Investments by the Fund in derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. REITs may be affected by changes in the value of their underlying properties or mortgages or by defaults by their borrowers or tenants. Furthermore, these entities depend upon specialized management skills, have limited diversification and are, therefore, subject to risks inherent in financing a limited number of projects.In addition, the performance of a REIT may be affected by changes in the tax laws or by its failure to qualify for tax-free pass-through of income.Investments in units of MLPs involve risks that differ from an investment in common stock.Holders of the units of MLPs have limited control and limited rights to vote on matters affecting the partnership.There are also certain tax risks associated with an investment in units of MLPs.In addition, conflicts of interest may exist between common unit holders, subordinated unit holders and the general partner of an MLP, including a conflict arising as a result of incentive distribution payments.The performance of the Fund may diverge from that of the index.Because the Fund employs a representative sampling strategy, it may experience tracking error to a greater extent than a fund that seeks to replicate an index. The Fund does not invest in hedge funds, but rather the Fund invests in issuers that are favored investments of hedge funds and institutional investors.The Fund may also invest in securities that are not included in the index or may overweight or underweight certain components of the index.The Fund utilizes a representative sampling strategy, and up to 20% of its holdings may not be components of the index. AlphaClone, LLC (the “Index Provider”) and the Fund are in no way affiliated with the hedge funds and/or institutional investors whose public filings are utilized to derive the index’s constituents. Public filings may not disclose all an investment manager’s positions. The AlphaClone Hedge Fund Long/Short Index represents equity securities that are favored by hedge funds and institutional investors in their public disclosures. The index is equal weighted with an overlap bias which gives a security held by twice the number of managers twice the weight. The index is reconstituted quarterly and can vary between being long only and market neutral. The index’s adjustment in long/short positions does not guarantee against market loss.You cannot invest directly in an index. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete Fund holdings. References to other funds should not be interpreted as an offer of these securities. 2 AlphaClone Alternative Alpha ETF Opinions expressed are those of the Fund manager and are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The SPDR S&P 500 ETF (SPY) is a passively managed ETF that tracks the S&P 500 Index.You cannot invest directly in an index. “Market cap” is the market price of an entire company, calculated by multiplying the number of shares outstanding by the price per share. Exchange Traded Concepts LLC is the Adviser to AlphaClone Alternative Alpha ETF which is distributed by Quasar Distributors LLC.Quasar is affiliated with US Bancorp Fund Services LLC.Quasar is not affiliated with Exchange Traded Concepts LLC. “Basis point” is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. 3 AlphaClone Alternative Alpha ETF PORTFOLIO ALLOCATION As of March 31, 2013 (Unaudited) Percentage of Sector Net Assets Communications % Financial Consumer, Non-cyclical Technology Energy Industrial Consumer, Cyclical Basic Materials Funds Utilities Short-Term and Other Net Assets TOTAL % TEN LARGEST FUND HOLDINGS As of March 31, 2013 (Unaudited) Percentage of Security Net Assets American International Group, Inc. % Apple, Inc. Equinic, Inc. News Corporation Gilead Sciences, Inc. Mastercard, Inc. Philip Morris International, Inc. Simon Property Group, Inc. Echo Global Logistics, Inc Charter Communications, Inc. TOTAL % 4 AlphaClone Alternative Alpha ETF Growth of $10,000 (Unaudited) Since Average Annual Returns Inception Period Ended March 31, 2013 (5/31/12) AlphaClone Alternative Alpha ETF (NAV) 23.51% AlphaClone Alternative Alpha ETF (Market) 23.39% AlphaClone Hedge Fund Long/Short Index 25.20% S&P 500 Index 21.75% This chart illustrates the performance of a hypothetical $10,000 investment made on May 31, 2012, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends. 5 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2013 Shares Value COMMON STOCKS – 96.3% Administration of Public Health Programs – 1.1% Express Scripts Holding Company (a) $ Architectural and Structural Metals Manufacturing – 1.1% Builders FirstSource, Inc. (a) Bakeries and Tortilla Manufacturing – 1.2% Mondelez International, Inc. Banks – 2.3% Bank Of America Corporation Citigroup, Inc. Basic Chemical Manufacturing – 1.0% Celanese Corporation Building Material and Supplies Dealers – 1.1% Home Depot, Inc. Cable and Other Subscription Programming – 1.3% Charter Communications, Inc. (a) Chemical Manufacturing – 1.1% Cytec Industries, Inc. Communications Equipment Manufacturing – 1.1% Motorola Solutions, Inc. Computer and Peripheral Equipment Manufacturing – 5.7% Apple, Inc. NetApp, Inc. (a) Consumer Finance – 3.5% FleetCor Technologies, Inc. (a) Mastercard, Inc. Data Processing, Hosting, and Related Services – 1.1% Red Hat, Inc. (a) The accompanying notes are an integral part of these financial statements. 6 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2013 (Continued) Shares Value COMMON STOCKS (Continued) Deep Sea, Coastal, and Great Lakes Water Transportation – 2.1% Carnival Corporation $ Golar LNG, Ltd. Department Stores – 2.3% Macys, Inc. Sears Holdings Corporation (a) Depository Credit Intermediation – 1.1% Central Pacific Financial Corporation (a) E-Commerce – 0.7% Amazon.com, Inc. (a) Electric Power Generation, Transmission and Distribution – 1.2% Calpine Corporation (a) Electronic Components – 1.1% TE Connectivity, Ltd. Engine, Turbine, and Power Transmission Equipment Manufacturing – 1.0% Brunswick Corporation Household Products – 1.1% Procter & Gamble Company Insurance Carriers – 12.5% American International Group, Inc. (a) Arch Capital Group, Ltd. (a) Berkshire Hathaway, Inc. (a) CNO Financial Group, Inc. First American Financial Corporation Markel Corporation (a) The accompanying notes are an integral part of these financial statements. 7 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2013 (Continued) Shares Value COMMON STOCKS (Continued) Internet Media – 4.5% Facebook, Inc. (a) $ Google, Inc. (a) Pandora Media, Inc. (a) Yahoo!, Inc. (a) Internet Retail – 1.1% priceline.com, Inc. (a) Internet Services – 3.6% Equinix, Inc. (a) Machinery Manufacturing – 0.7% Illinois Tool Works, Inc. Management, Scientific, and Technical Consulting Services – 1.3% Echo Global Logistics, Inc. (a) Media – 3.5% News Corporation Motion Picture and Video Industries – 1.2% Time Warner, Inc. Natural Gas Distribution – 1.2% Energy Transfer Equity, L.P. Nondepository Credit Intermediation – 1.1% Nationstar Mortgage Holdings, Inc. (a) Oil and Gas Extraction – 4.6% Chevron Corporation Enterprise Products Partners L.P. Plains Exploration & Production Company (a) Royal Dutch Shell PLC – ADR SandRidge Energy, Inc. (a) Oil And Gas Services – 0.7% Dresser-Rand Group, Inc. (a) The accompanying notes are an integral part of these financial statements. 8 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2013 (Continued) Shares Value COMMON STOCKS (Continued) Other Telecommunications – 1.1% Clearwire Corporation (a) $ Outpatient Care Centers – 1.2% HealthSouth Corporation (a) Petroleum and Coal Products Manufacturing – 1.1% Exxon Mobil Corporation Pharmaceutical and Medicine Manufacturing – 5.8% Gilead Sciences, Inc. (a) Merck & Co., Inc. Pfizer, Inc. Questcor Pharmaceuticals, Inc. Rail Transportation – 2.3% Canadian Pacific Railway, Ltd. Genesee & Wyoming, Inc. (a) Residential Building Construction – 1.9% NVR, Inc. (a) PulteGroup, Inc. (a) Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing – 1.2% LyondellBasell Industries NV Rubber Product Manufacturing – 1.1% Cooper Tire & Rubber Company Satellite Telecommunications – 1.2% DigitalGlobe, Inc. (a) The accompanying notes are an integral part of these financial statements. 9 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2013 (Continued) Shares Value COMMON STOCKS (Continued) Semiconductor and Other Electronic Component Manufacturing – 3.6% MagnaChip Semiconductor Corporation (a) $ QUALCOMM, Inc. TriQuint Semiconductor, Inc. (a) Ship and Boat Building – 1.1% General Dynamics Corporation Software Publishers – 1.1% Microsoft Corporation Support Activities for Mining – 2.1% Helix Energy Solutions Group, Inc. (a) Transocean Ltd. (a) Tobacco Manufacturing – 2.2% Philip Morris International, Inc. Utility System Construction – 1.1% MasTec, Inc. (a) TOTAL COMMON STOCKS (Cost $9,715,398) EXCHANGE TRADED FUNDS – 1.6% iShares MSCI Emerging Markets Index Fund iShares MSCI South Korea Index Fund SPDR Gold Trust (a) TOTAL EXCHANGE TRADED FUNDS (Cost $178,822) REITS – 2.1% Simon Property Group, Inc. TOTAL REITS (Cost $218,899) The accompanying notes are an integral part of these financial statements. 10 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2013 (Continued) Shares Value MONEY MARKET FUNDS – 0.2% Invesco Short-Term Investments Trust – Liquid Assets Portfolio, 0.1% (b) $ TOTAL MONEY MARKET FUNDS (Cost $22,023) Total Investments (Cost $10,135,142) – 100.2% Liabilities in Excess of Other Assets – (0.2)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Annualized seven-day yield as of March 31, 2013. ADR American Depositary Receipt PLC Public Limited Company NV Dutch Public Limited Liability Company The accompanying notes are an integral part of these financial statements 11 AlphaClone Alternative Alpha ETF STATEMENT OF ASSETS & LIABILITIES At March 31, 2013 ASSETS Investments in securities, at value (Cost $10,135,142) $ Cash Receivables: Interest and dividends receivable Receivable for investments sold Total assets LIABILITIES Payables: Payable for investments purchased Management fees payable Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on: Investments in securities Net assets $ Shares outstanding^ Net asset value, offering and redemption price per share $ ^ No par value, unlimited number of shares authorized. The accompanying notes are an integral part of these financial statements. 12 AlphaClone Alternative Alpha ETF STATEMENT OF OPERATIONS For the Period Ended March 31, 2013* INVESTMENT INCOME Dividends (net of withholding tax of $576) $ Total investment income EXPENSES Management fees Total expenses Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ * Fund commenced operations on May 31, 2012. The information presented is for the period from May 31, 2012 to March 31, 2013. The accompanying notes are an integral part of these financial statements. 13 AlphaClone Alternative Alpha ETF STATEMENT OF CHANGES IN NET ASSETS Period Ended March 31, 2013* OPERATIONS Net investment income $ Net realized gain on investments Change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from capital share transactions in outstanding shares (a) Net increase in net assets NET ASSETS Beginning of period End of period $ Undistributed net investment income $ (a) Summary of capital share transactions is as follows: Period Ended March 31, 2013* Shares Amount Shares Sold $ Shares Redeemed ) ) $ * Fund commenced operations on May 31, 2012. The information presented is for the period from May 31, 2012 to March 31, 2013. The accompanying notes are an integral part of these financial statements. 14 AlphaClone Alternative Alpha ETF FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended March 31, 2013(1) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income ) Total distributions ) Net asset value, end of period $ Total return %(3) RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (000’s) $ Expenses to average net assets %(4) Net investment income to average net assets %(4) Portfolio turnover rate %(3) Commencement of operations on May 31, 2012. Calculated based on average shares outstanding during the period. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 15 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS March 31, 2013 NOTE 1 – ORGANIZATION AlphaClone Alternative Alpha ETF (the “Fund”) is a series of ETF Series Solutions (“ESS”) (the “Trust”), an open-end management investment company consisting of multiple investment series, organized as a Delaware statutory trust on February 9, 2012.The Trust is registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and the offering of the Fund’s shares (“Shares”) is registered under the Securities Act of 1933, as amended (the “Securities Act”).The investment objective of the Fund is to seek investment results that, before fees and expenses, track the AlphaClone Hedge Fund Long/Short Index (the “Index”).The Fund commenced operations on May 31, 2012. Shares of the Fund are listed and traded on the NYSE Arca, Inc. Market prices for the shares may be different from their net asset value (“NAV”). The Fund issues and redeems shares on a continuous basis at NAV only in blocks of 50,000 shares, called “Creation Units.” Creation Units are issued and redeemed principally in-kind for securities included in a specified universe. Once created, shares generally trade at market prices that change throughout the day in the secondary market in amounts less than a Creation Unit. Except when aggregated in Creation Units, shares are not redeemable securities of the Fund. Shares of the Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”). An Authorized Participant is either (i) a broker-dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii) a DTC participant and, in each case, must have executed a Participant Agreement with the Distributor. Most retail investors do not qualify as Authorized Participants nor have the resources to buy and sell whole Creation Units. Therefore, they are unable to purchase or redeem the shares directly from the Fund. Rather, most retail investors may purchase shares in the secondary market with the assistance of a broker and are subject to customary brokerage commissions or fees. The Fund currently offers one class of shares, which has no front-end sales load, no deferred sales charge, and no redemption fee.A purchase (i.e., creation) transaction fee is imposed for the transfer and other transaction costs associated with the purchase of Creation Units.The standard fixed creation transaction fee for the Fund is $200.In addition, a variable fee may be charged on all cash transactions or substitutes for Creation Units of up to a maximum of 2% as a percentage of the value of the Creation Units subject to the transaction.The Fund may issue an unlimited number of shares with no par value.All shares of the Fund have equal rights and privileges. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements.These policies are 16 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS March 31, 2013 (Continued) in conformity with generally accepted accounting principles in the United States of America (“GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.The use of fair value pricing by the Fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of March 31, 2013, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of its investments on a recurring basis.GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of 17 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS March 31, 2013 (Continued) security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2013: Description^ Level 1 Level 2 Level 3 Total Common Stocks $ $
